*350Judgment, Supreme Court, New York County (James Yates, J.), rendered November 7, 2002, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 4 to 8 years, unanimously affirmed.
After a thorough hearing, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). Defendant’s claims of innocence and coercion were incredible and contradicted by the record. We also note that defendant moved to withdraw his plea only after defendant had been returned on a bench warrant approximately SVs years after he had absconded while awaiting sentence.
The court properly denied defendant’s suppression motion. The record supports the hearing court’s finding that the lineup was not unduly suggestive, since there was no substantial likelihood that defendant would be singled out for identification (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]). A review of the lineup photograph establishes that the height difference between defendant and the other participants was rendered barely noticeable by the fact that all participants were seated. The clothing defendant wore in the lineup was not distinctive and was significantly different from the clothing worn by the perpetrator as described by the witness.
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Tom, Ellerin and Marlow, JJ.